
	

114 S3434 IS: Violence Against Women Veterans Act 
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3434
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2016
			Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to improve the provision of services and benefits from
			 the Department of Veterans Affairs for veterans who experience domestic
			 violence or sexual assault, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Violence Against Women Veterans Act .
 2.PurposeThe purpose of this Act is to better integrate the medical, housing, mental health, and other benefits provided by the Department of Veterans Affairs (in this Act referred to as the Department) with existing community-based domestic violence and sexual assault services—
 (1)to provide a more efficient and coordinated network of support for veterans experiencing domestic violence or sexual assault; and
 (2)to better understand the impact of domestic violence and sexual assault on veterans, particularly female veterans.
			3.Program to assist veterans who experience domestic
			 violence or sexual assault
 (a)Program requiredThe Secretary of Veterans Affairs (in this Act referred to as the Secretary) shall carry out a program to assist veterans that have experienced or are experiencing domestic violence or sexual assault in accessing benefits from the Department, including coordinating access to medical treatment centers, housing assistance, and other benefits from the Department.
 (b)PartnershipThe Secretary shall carry out the program under subsection (a) in partnership with— (1)domestic violence shelters and programs;
 (2)rape crisis centers;
 (3)State domestic violence and sexual assault coalitions; and
 (4)such other health care or other service providers that serve domestic violence or sexual assault victims as determined by the Secretary, particularly those providing emergency services or housing assistance.
 (c)Authorized activitiesIn carrying out the program under subsection (a), the Secretary may conduct the following activities:
 (1)Training for community-based domestic violence or sexual assault service providers on— (A)identifying veterans who have been victims of domestic violence or sexual assault;
 (B)coordinating with local service providers of the Department; and (C)connecting veterans with appropriate housing, mental health, medical, and other financial assistance or benefits from the Department.
 (2)Assistance to service providers to ensure access of veterans to domestic violence and sexual assault emergency services, particularly in underserved areas, including services for members of Indian tribes.
 (3)Such other outreach and assistance as the Secretary determines necessary for the provision of assistance under subsection (a).
				(d)Domestic violence and sexual assault outreach coordinators
 (1)In generalIn order to effectively assist veterans who have experienced domestic violence or sexual assault, the Secretary may establish local coordinators to provide outreach under the program required by subsection (a).
 (2)Local coordinator knowledgeThe Secretary shall ensure that each coordinator established under paragraph (1) is knowledgeable about—
 (A)the dynamics of domestic violence and sexual assault, including safety concerns, legal protections, and the need for the provision of confidential services;
 (B)veteran eligibility for Department services and benefits relevant to recovery from domestic violence and sexual assault, particularly emergency housing assistance, mental health care, other health care, and disability benefits; and
 (C)local community resources addressing domestic violence and sexual assault.
 (3)Local coordinator assistanceEach coordinator established under paragraph (1) shall assist domestic violence shelters and rape crisis centers in providing services to veterans.
				4.National task force on veterans experiencing domestic violence or sexual assault
 (a)In generalThe Secretary of Veterans Affairs, in consultation with the Attorney General and the Secretary of Health and Human Services, shall establish a national task force (in this section referred to as the Task Force) to develop a comprehensive national program, including by integrating facilities, services, and benefits of the Department into existing networks of community-based domestic violence and sexual assault services, to address domestic violence and sexual assault among veterans.
 (b)Consultation with stakeholdersIn carrying out this section, the Task Force shall consult with— (1)representatives from not fewer than 3 national organizations and State coalitions with demonstrated expertise in domestic violence prevention, response, or advocacy; and
 (2)representatives from not fewer than 3 national organizations and State coalitions, particularly those representing underserved or ethnic minority communities, with demonstrated expertise in sexual assault prevention, response, or advocacy.
 (c)DutiesThe duties of the Task Force shall include the following: (1)To review existing services and policies of the Department and develop a comprehensive national program to address domestic violence and sexual assault prevention, response, and treatment.
 (2)To review the feasibility and advisability of establishing an expedited process to secure emergency, temporary benefits, including housing or other benefits, for veterans who are experiencing domestic violence or sexual assault.
 (3)To review and make recommendations regarding the feasibility and advisability of establishing dedicated, temporary housing assistance for veterans experiencing domestic violence or sexual assault.
 (4)To identify any requirements regarding domestic violence assistance or sexual assault response and services that are not being met by the Department and make recommendations on how the Department can meet such requirements.
 (5)To review and make recommendations regarding the feasibility and advisability of providing direct services or contracting for community-based services for veterans in response to a sexual assault, including through the use of sexual assault nurse examiners, particularly in underserved or remote areas, including services for members of Indian tribes.
 (6)To review the availability of counseling services provided by the Department and through peer network support, and to provide recommendations for the enhancement of such services, to address—
 (A)the perpetration of domestic violence and sexual assault; and
 (B)the recovery of veterans, particularly female veterans, from domestic violence and sexual assault.
 (7)To review and make recommendations to expand services available for veterans at risk of perpetrating domestic violence.
 (d)ReportNot later than one year after the date of the enactment of this Act, and not less frequently than annually thereafter, the Task Force shall submit to the Secretary and Congress a report on the activities of the Task Force, including any recommendations for legislative or administrative action.
			5.National baseline study on problem of domestic violence and sexual assault among veterans and
 spouses of veteransThe Secretary, in consultation with the Attorney General, shall conduct a national baseline study to examine the scope of the problem of domestic violence and sexual assault among veterans and spouses of veterans.
		
